DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 8/14/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-20 are pending.
5.	 Claims 5-6 are objected to for allowable subject matter.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/16/2020, 4/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
7.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou US 20180019843 hereafter Papasakellariou. 

As to Claim 1.     Papasakellariou discloses a method comprising [Abstract: A method of UE constructing a HARQ codebook, receiving DCI, PDCCHs/PDSCHs and slot offset field]:
       receiving, by a terminal device [i.e. User Equipment-UE], at least one downlink transmission [i.e. DCI (downlink control information)] and indication information [i.e. DAI] corresponding to the at least one downlink transmission [Figs. 11-12, Sections 0005, 0117, 0153: A UE receive PDCCHs that convey DCI formats includes counter field and slot offset field. A UE determine HARQ codebook size based on PDSCH transmission or counter DL assignment index (DAI) and total DAI included in DL DCI scheduling a PDSCH transmission. DAI value for a UE in each DL DCI format conveyed by PDCCH transmission to the UE in time-frequency resources],
	wherein the at least one downlink transmission [i.e. DCI] comprises a target downlink transmission [i.e. DCI format] that corresponds to an actual occasion [i.e. PDCCH monitoring or PDSCH] and a pair of a target frequency domain resource and a reference occasion [Figs. 12, Sections 0006, 0064, 0151: UE configured to receive PDCCHs that convey DCI formats, each DCI format includes a counter field and slot offset field and receive PDSCHs that convey transport blocks. PDCCHs are transmitted in first and second time-frequency resources located in first and second time instances. In general, PDCCH transmission to the UE convey DL DCI format over time-frequency resources of PDCCH monitoring period and symbols], 
          wherein the reference occasion is obtained after the actual occasion corresponding to the target downlink transmission is offset by an occasion offset value [Figs. 11-12, Sections 0058, 0077: PDCCH convey DCI format, DCI format include counter field and slot offset field and transmitting PDSCHs configured by DCI format. The UE transceiver-310 capable of receiving DCI formats and determine locations based on value of the slot offset field and a value of the counter field detected],
	and wherein the indication information comprises one of a counter downlink assignment indicator (C-DAI) or a combination of the C-DAI and a total downlink assignment indicator (T-DAI) [Figs. 11-12, Sections 0153, 0154: For the PDCCH monitoring period a counter DAI value (i.e. C-DAI) for a UE is updated in each DL DCI format conveyed by a respective PDCCH transmission to the UE. A total DAI (i.e. T-DAI) value can also be indicated to be same in all DL DCI formats conveyed by PDCCH transmissions in all slots],
	and generating, by the terminal device [i.e. UE], a codebook that comprises at least one piece of feedback information [i.e. HARQ-ACK] corresponding to the at least one downlink transmission [Section 0007, 0180: A UE for constructing a HARQ-ACK codebook is provided; receiving PDCCHs that convey DCI formats, receiving PDSCHs and detecting the DCI formats configuring the PDSCH receptions; and determining a time unit for transmission of the HARQ-ACK codebook. The UE detects first and second DCI formats in associated slot set and generates HARQ-ACK information including mapping field relating to HARQ-ACK codebook],
	wherein a location of feedback information corresponding to the target downlink transmission in the codebook corresponds to indication information corresponding to the target downlink transmission [Sections 0007, 0117, 0172: Determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and counter field in each detected DCI format, and transmitting the HARQ-ACK codebook. A UE determine HARQ codebook size based on counter DAI (C-DAI) and total DAI (T-DAI) included in DL DCI scheduling. A location of a HARQ-ACK bit in a HARQ-ACK codebook transmitted by a UE can be determined when the UE detected the DCI format],
	wherein the actual occasion comprises one of: a physical downlink control channel (PDCCH) monitoring occasion at which downlink control information (DCI) for scheduling or carrying the target downlink transmission is located, or a physical downlink shared channel (PDSCH) reception occasion at which the target downlink transmission is located [Figs. 11-12, Sections 0005, 0153, 0154: The UE detect DCI formats configuring PDSCH receptions and determine locations for codebook based on values detected in DCI format. The PDCCH monitoring period in slot in which counter DAI is in DL DCI format. UE is configured to receive PDCCH transmission conveying DL DCI format over resources in PDCCH monitoring period (i.e. occasion)].

As to Claim 2.  Papasakellariou discloses the method of claim 1, further comprising: receiving, by the terminal device [i.e. UE], the occasion offset value via higher layer signaling or the DCI, wherein the higher layer signaling comprises one of RRC signaling or MAC [Sections 0005, 0136, 0042: DCI format includes slot offset field. PDCCH transmission can be configured to the UE by gNB (base station) through higher layer signaling. The standards relating to MAC and RRC protocol are incorporated].

As to Claim 3.   Papasakellariou discloses the method of claim 1, further comprising: sending, by a network device [i.e. eNB or BS (Base Station)], the at least one downlink transmission and the indication information corresponding to the at least one downlink transmission to the terminal device [Sections 0006, 0153: The base station transmit PDCCHs that convey DCI formats includes counter field and slot offset field. DAI value for a UE in each DL DCI format conveyed by PDCCH transmission], 	
	and receiving, by the network device, the codebook from the terminal device [Section 0007, 0155: A UE construct HARQ-ACK codebook for receiving PDCCHs/PDSCHs corresponding to DCI format. In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks].
 
As to Claim 4.    Papasakellariou discloses the method of claim 3, further comprising: configuring, by the network device [i.e. eNB, gNB or BS (Base Station)], the occasion offset value via higher layer signaling or the DCI, wherein the higher layer signaling comprises one of RRC signaling or MAC signaling [Sections 0005, 0136, 0042: DCI format includes slot offset field. PDCCH transmission can be configured to the UE by gNB (base station) through higher layer signaling. The standards relating to MAC and RRC protocol are incorporated].

As to Claim 7.  Papasakellariou discloses the method of claim 1, wherein the reference occasion is earlier than or equal to the actual occasion [Sections 0117, 0151: A counter DL assignment index (DAI) and total DAI included in a DL DCI format scheduling a PDSCH transmission. A total DAI value can be updated every PDCCH monitoring period].
 
As to Claim 8.   Papasakellariou discloses the method of claim 1, wherein the target frequency domain resource comprises one of at least two candidate frequency domain resources [Sections 0136, 0138: The UE can have a number of PDCCH candidates for CCE in BW part (i.e. BWP) of the carrier/cells. The gNB allocate/configure UE with first and second BW part (BWPs) on carriers with set numbers of PDCCH candidates with respect to CCE aggregation levels],
	and wherein the method further comprises: configuring the occasion offset value independently for each of the at least two candidate frequency domain resources [Section 0152: C-DAI value and Slot offset value are independent among DCI formats conveyed PDCCH transmission in the first and second time-frequency resources].
 
As to Claim 9.   Papasakellariou discloses the method of claim 8, wherein configuring the occasion offset value independently for each of the at least two candidate frequency domain resources [Sections 0138, 0152: The gNB allocate/configure UE with first and second BW part (BWPs) on carriers with set numbers of PDCCH candidates with respect to CCE aggregation levels. C-DAI value and Slot offset value are independent among DCI formats conveyed PDCCH transmission in the first and second time-frequency resources]
	comprises one of: in response to determining that the frequency domain resource is a serving cell, configuring the occasion offset value independently for each of at least two candidate serving cells; or in response to determining that the frequency domain resource is a carrier bandwidth part (C-BWP) of a serving cell, configuring the occasion offset value independently for each of at least two candidate C-BWPs [Section 0100, 0138, 0149: BW (bandwidth) is referred to resource block in which includes sub-carriers (SCs), BW include SCs (sub-carriers) spacing and can be different respectively per slot. The gNB allocate/configure UE with first and second BW part (BWPs) on carriers with set numbers of PDCCH candidates with respect to CCE aggregation levels. The slot offset value(s) associated with DCI format with index of cells].
 
As to Claim 10.  Papasakellariou discloses the method of claim 1, further [Abstract: A method of UE constructing a HARQ codebook, receiving DCI, PDCCHs/PDSCHs and slot offset field],

	 [NOTE: All the limitations recited below are part of the choices for “comprising one of” phrase. This phrase indicates that one configuring step limitation can be picked and would satisfy the meets and bounds of the limitations below. The configuring step relating to DCI is picked and mapped below]

	comprising one of:  configuring the occasion offset value independently for each of at least two actual occasions in an actual occasion set, wherein the actual occasion belongs to the actual occasion set;  

	configuring the occasion offset value independently for each of at least two scheduling time intervals, wherein a scheduling time interval of the target downlink transmission is one of the at least two scheduling time intervals, and the scheduling time interval comprises a time interval of a downlink transmission to a PDCCH that schedules or carries the downlink transmission;  
	configuring the occasion offset value independently for each of at least two feedback times, wherein a feedback time of the target downlink transmission is one of the at least two feedback times, and the feedback time comprises a time interval of a downlink transmission to a feedback of feedback information corresponding to the downlink transmission;  
	or configuring the occasion offset value independently for each of at least two pieces of time domain resource information, wherein the target downlink transmission is a target PDSCH, and time domain resource information of the target PDSCH is one of the at least two 
pieces of time domain resource information, and wherein the time domain resource information comprises at least one of a time domain length or a start symbol location [Section 0152: C-DAI value and Slot offset value are independent among DCI formats conveyed PDCCH transmission in the first and second time-frequency resources].

As to Claim 11.  Papasakellariou discloses the method of claim 1, wherein the occasion offset value is an offset time period [i.e. slot, Section 0100: A slot have durations or time periods], and wherein the reference occasion is an occasion obtained after the actual occasion corresponding to the target downlink transmission [i.e. DCI format] is offset by a quantity of [Sections 0005, 0163: PDCCHs convey DCI formats and each DCI format includes counter field and slot offset field and receive PDSCHs. A DL DCI format scheduling PDSCH transmission in cells in a slot includes slot offset with value for there are groups of cells that includes PDCCH transmission periodicity such as a slot of a first duration, second PDCCH Transmission periodicity with slot of second duration].

As to Claim 12.  Papasakellariou discloses the method of claim 1, wherein a combination of the actual occasion and the occasion offset value [Sections 0006, 0064, 0151: UE configured to receive PDCCHs that convey DCI formats, each DCI format includes a counter field and slot offset field. PDCCHs are transmitted in first and second time-frequency resources located in first and second time instances. In general, PDCCH transmission to the UE convey DL DCI format over time-frequency resources of PDCCH monitoring period and symbols],

	[NOTE: All the limitations recited below are part of the choices for “comprising one of” phrase. This phrase indicates that actual occasion step limitation can be picked and would satisfy the meets and bounds of the limitations below]

	comprises one of: 
	the actual occasion being the PDCCH monitoring occasion and the occasion offset value being an occasion offset value of the PDCCH monitoring occasion;  

	the actual occasion being the PDCCH monitoring occasion and the occasion offset value being an occasion offset value of a candidate PDSCH reception occasion;  
	or the actual occasion being the PDSCH reception occasion, and the occasion offset value being an occasion offset value of a PDCCH monitoring occasion [Sections 0005, 0151, 0163: PDCCHs convey DCI formats and each DCI format includes counter field and slot offset field and receive PDSCHs. In general, PDCCH transmission to the UE convey DL DCI format over time-frequency resources of PDCCH monitoring period and symbols. A DL DCI format scheduling PDSCH transmission in cells in a slot includes slot offset with value for there are groups of cells that includes PDCCH transmission periodicity such as a slot of a first duration, second PDCCH Transmission periodicity with slot of second duration].

As to Claim 13.  Papasakellariou discloses the method of claim 1, wherein the target frequency domain resource is one of at least two candidate frequency domain resources [Sections 0136, 0138: The UE can have a number of PDCCH candidates for CCE in BW part (i.e. BWP) of the carrier/cells. The gNB allocate/configure UE with first and second BW part (BWPs) on carriers with set numbers of PDCCH candidates with respect to CCE aggregation levels],
 	and wherein the at least two candidate frequency domain resources have at least one of different subcarrier spacings or at least one different actual occasion periodicity [Section 0100, 0138: BW (bandwidth) is referred to resource block in which includes sub-carriers (SCs), BW include SCs (sub-carriers) spacing and can be different respectively per slot. The gNB allocate/configure UE with first and second BW part (BWPs) on carriers with set numbers of PDCCH candidates with respect to CCE aggregation levels].
 
As to Claim 14.    Papasakellariou discloses a method comprising [Abstract: A method of UE constructing a HARQ codebook]:
	receiving, by a terminal device [i.e. User Equipment-UE], at least one first downlink transmission [i.e. DCI (downlink control information)] and indication information [i.e. DAI] corresponding to the at least one first downlink transmission [Figs. 11-12, Sections 0005, 0117, 0153: A UE receive PDCCHs that convey DCI formats includes counter field and slot offset field. A UE determine HARQ codebook size based on PDSCH transmission or counter DL assignment index (DAI) and total DAI included in DL DCI scheduling a PDSCH transmission. DAI value for a UE in each DL DCI format conveyed by PDCCH transmission to the UE in time-frequency resources],
	wherein a first time domain resource set comprises at least one of an actual time domain resource on which the first downlink transmission [i.e. DCI] is located or a reference time domain resource corresponding to the first downlink transmission [Sections 0078, 0082, 0110, 0152: Transceiver-310 (i.e. UE) is capable of receiving first PDCCHs in first time instances with first DCI formats. UE-310 capable of receiving first PDCCHs in first time-frequency resources with first time instances, wherein a first time resource for PDSCH reception located next to time resources in a subset of first time-frequency resources. Typically, UE detect DCI formats from PDCCH transmission in a TTI (Transmission time interval). First time-frequency resources are associated with PDCCH transmissions respective of PDSCH transmissions and conveyed in the first set of time-frequency resources],
	 receiving, by the terminal device, at least one second downlink transmission [i.e. second DCI] and indication information [i.e. DAI] corresponding to the at least one second downlink transmission [Section 0078, 0152: UE-310 is capable of receiving second DCI formats conveyed in PDCCHs. A total DAI value is updated and conveyed in a second DL DCI format in second PDCCH transmission], 
	wherein a second time domain resource set comprises at least one of an actual time domain resource on which the second downlink transmission is located or a reference time domain resource corresponding to the second downlink transmission [Sections 0078, 0082, 0152: UE-310 is capable of receiving second PDCCHs in second time instances with value of offset field conveyed by second DCI formats second PDCCHs. UE-310 capable of receiving second PDCCHs in second time-frequency resources with second time instances, wherein a time resource for PDSCH reception located next to last time resource of the second time resources in a subset of the second time-frequency resources. Second time-frequency resources are associated with PDCCH transmissions respective of PDSCH transmissions and conveyed in the second set of time-frequency resources],
 	and generating, by the terminal device, a codebook that comprises a first sub-codebook and a second sub-codebook [Figs. 13-14, Sections 0152, 0155, 0180: For first and second PDCCHs with respective PDSCH transmissions received by UE, there are HARQ-ACK information in different HARQ-ACK codebooks corresponding to first and second set of time-frequency resources. In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE detects first and second DCI formats in associated slot set and generates HARQ-ACK information including mapping field relating to HARQ-AK codebook],
	wherein the first sub-codebook comprises at least one piece of first feedback information [i.e. HARQ-ACK information] corresponding to the at least one first downlink transmission, and the second sub-codebook comprises at least one piece of second feedback information corresponding to the at least one second downlink transmission [Figs. 13-14, Sections 0152, 0155, 0180: For first and second PDCCHs with respective PDSCH transmissions received by UE, there are HARQ-ACK information in different HARQ-ACK codebooks corresponding to first and second set of time-frequency resources. In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE detects first and second DCI formats in associated slot set and generates HARQ-ACK information including mapping field relating to HARQ-ACK codebook],
	 and wherein a location of the first feedback information corresponding to the first downlink transmission in the first sub-codebook corresponds to the indication information corresponding to the first downlink transmission [Sections 0155, 0177: In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE can determine a position (i.e.. location) for HARQ-ACK information bit in a HARQ-ACK codebook in associated with DL DCI format],
	and wherein a location of the second feedback information corresponding to the second downlink transmission in the second sub-codebook corresponds to the indication information corresponding to the second downlink transmission [Sections 0155, 0183: In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE can determine location for HARQ-ACK information in a HARQ codebook for each slot and places values in the HARQ-ACK codebook in the locations corresponding to the first DL DCI format and location corresponding to the second DL DCI format].
 
As to Claim 15.  Papasakellariou discloses the method of claim 14, further comprising: sending, by a network device [i.e. eNB or BS (Base Station), the at least one first downlink transmission [i.e. DCI (downlink control information)] and the indication information [i.e. DAI] corresponding to the at least one first downlink transmission to the terminal device [Figs. 11-12, Sections 0005, 0117, 0153: A UE receive PDCCHs that convey DCI formats includes counter field and slot offset field. A UE determine HARQ codebook size based on PDSCH transmission or counter DL assignment index (DAI) and total DAI included in DL DCI scheduling a PDSCH transmission. DAI value for a UE in each DL DCI format conveyed by PDCCH transmission to the UE in time-frequency resources];
	sending, by the network device, the at least one second downlink transmission [i.e. second DCI] and the indication information corresponding to the at least one second downlink transmission to the terminal device [Section 0078, 0152: UE-310 is capable of receiving second DCI formats conveyed in PDCCHs. A total DAI value is updated and conveyed in a second DL DCI format in second PDCCH transmission], 
	 and receiving, by the network device, the codebook from the terminal device [Section 0155: In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks].
 
As to Claim 16.  Papasakellariou discloses the method of claim 14, further comprising at least one of:  determining the first time domain resource set based on an actual subcarrier spacing of a frequency domain resource on which the first downlink transmission is located, a preset first reference subcarrier spacing, and a preset first reference time domain resource set;  or determining the second time domain resource set based on an actual subcarrier spacing of a frequency domain resource on which the second downlink transmission is located, the preset first reference subcarrier spacing, and a preset second reference time domain resource set [Sections 0100, 0078, 0082, 0152, 0130: BW include SCs (sub-carriers) spacing and can be different respectively per slot. UE-310 is capable of receiving in first time instances with first DCI formats. UE-310 capable of receiving first PDCCHs in first time-frequency resources with first time instances, wherein a first time resource for PDSCH reception located next to time resources in a subset of first time-frequency resources. First time-frequency resources are associated with PDCCH transmissions respective of PDSCH transmissions and conveyed in the first set of time-frequency resources. Configuration for transmission on a carrier with SC (sub-carrier) spacing]. 

As to Claim 17.   Papasakellariou discloses the method of claim 14, further comprising at least one of: determining the reference time domain resource corresponding to the first downlink transmission based on the actual time domain resource on which the first downlink transmission is located, an actual subcarrier spacing of a frequency domain resource on which the first downlink transmission is located, and a preset first reference subcarrier spacing;  or determining the reference time domain resource corresponding to the second downlink transmission based on the actual time domain resource on which the second downlink transmission is located, an actual subcarrier spacing of a frequency domain resource on which [Sections 0100, 0078, 0082, 0152, 0130: BW include SCs (sub-carriers) spacing and can be different respectively per slot. UE-310 is capable of receiving in first time instances with first DCI formats. UE-310 capable of receiving first PDCCHs in first time-frequency resources with first time instances, wherein a first time resource for PDSCH reception located next to time resources in a subset of first time-frequency resources. First time-frequency resources are associated with PDCCH transmissions respective of PDSCH transmissions and conveyed in the first set of time-frequency resources. Configuration for transmission on a carrier with SC (sub-carrier) spacing].

As to Claim 18.  Papasakellariou discloses the method of claim 14, wherein a time domain resource element in the first time domain resource set is predefined, and wherein a time domain resource element in the second time domain resource set is independently configured [Sections 0082, 0144: UE-310 capable of receiving first PDCCHs in first time-frequency resources with first time instances, wherein a first time resource for PDSCH reception located next to time resources in a subset of first time-frequency resources; UE-310 capable of receiving second PDCCHs in second time-frequency resources with second time instances, wherein a time resource for PDSCH reception located next to last time resource of the second time resources in a subset of the second time-frequency resources. DL DCI format scheduling is defined relative to predetermined value relative to a number of slots].
 
As to Claim 19.  Papasakellariou discloses a terminal device [i.e. User Equipment-UE] comprising [Fig. 3 (Depicts embodiment of UE)]: 
[Processor-340]; and at least one non-transitory computer-readable storage medium [Memory-360] coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform one or more operations comprising [Sections 0075, 0085, 0010: The UE includes a processor and memory including operating system (OS) and applications. The processor execute OS stored in memory and control operation of the UE. The functions are implemented by computer programs from computer readable medium which includes the memory]:
	receiving at least one downlink transmission [i.e. DCI (downlink control information)] and indication information [i.e. DAI] corresponding to the at least one downlink transmission [Figs. 11-12, Sections 0005, 0117, 0153: A UE receive PDCCHs that convey DCI formats includes counter field and slot offset field. A UE determine HARQ codebook size based on PDSCH transmission or counter DL assignment index (DAI) and total DAI included in DL DCI scheduling a PDSCH transmission. DAI value for a UE in each DL DCI format conveyed by PDCCH transmission to the UE in time-frequency resources],
	wherein the at least one downlink transmission [i.e. DCI] comprises a target downlink transmission [i.e. DCI format] that corresponds to an actual occasion [i.e. PDCCH monitoring or PDSCH] and a pair of a target frequency domain resource and a reference occasion [Figs. 12, Sections 0006, 0064, 0151: UE configured to receive PDCCHs that convey DCI formats, each DCI format includes a counter field and slot offset field and receive PDSCHs that convey transport blocks. PDCCHs are transmitted in first and second time-frequency resources located in first and second time instances. In general, PDCCH transmission to the UE convey DL DCI format over time-frequency resources of PDCCH monitoring period and symbols],
	wherein the reference occasion is obtained after the actual occasion 
corresponding to the target downlink transmission is offset by an occasion offset value [Figs. 11-12, Sections 0058, 0077: PDCCH convey DCI format, DCI format include counter field and slot offset field and transmitting PDSCHs configured by DCI format. The UE transceiver-310 capable of receiving DCI formats and determine locations based on value of the slot offset field and a value of the counter field detected],
	 and wherein the indication information comprises one of a counter downlink assignment indicator (C-DAI) or a combination of the C-DAI and a total downlink assignment indicator (T-DAI) [Figs. 11-12, Sections 0153, 0154: For the PDCCH monitoring period a counter DAI value (i.e. C-DAI) for a UE is updated in each DL DCI format conveyed by a respective PDCCH transmission to the UE. A total DAI (i.e. T-DAI) value can also be indicated to be same in all DL DCI formats conveyed by PDCCH transmissions in all slots],
	 and generating a codebook that comprises at least one piece of feedback information [i.e. HARQ-ACK] corresponding to the at least one downlink transmission [Section 0007, 0180: A UE for constructing a HARQ-ACK codebook is provided; receiving PDCCHs that convey DCI formats, receiving PDSCHs and detecting the DCI formats configuring the PDSCH receptions; and determining a time unit for transmission of the HARQ-ACK codebook. The UE detects first and second DCI formats in associated slot set and generates HARQ-ACK information including mapping field relating to HARQ-ACK codebook],
[Sections 0007, 0117, 0172: Determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and counter field in each detected DCI format, and transmitting the HARQ-ACK codebook. A UE determine HARQ codebook size based on counter DAI (C-DAI) and total DAI (T-DAI) included in DL DCI scheduling. A location of a HARQ-ACK bit in a HARQ-ACK codebook transmitted by a UE can be determined when the UE detected the DCI format],
	wherein the actual occasion comprises one of: a physical downlink control channel (PDCCH) monitoring occasion at which downlink control information (DCI) for scheduling or carrying the target downlink transmission is located, or a physical downlink shared channel (PDSCH) reception occasion at which the target downlink transmission is located [Figs. 11-12, Sections 0005, 0153, 0154: The UE detect DCI formats configuring PDSCH receptions and determine locations for codebook based on values detected in DCI format. The PDCCH monitoring period in slot in which counter DAI is in DL DCI format. UE is configured to receive PDCCH transmission conveying DL DCI format over resources in PDCCH monitoring period (i.e. occasion)].

As to Claim 20.   Papasakellariou discloses the terminal device [i.e. User Equipment-UE] of claim 19, wherein the operations further comprises: receiving at least one first downlink transmission [i.e. DCI (downlink control information)] and indication information [i.e. DAI]  corresponding to the at least one first downlink transmission [Figs. 11-12, Sections 0005, 0117, 0153: A UE receive PDCCHs that convey DCI formats includes counter field and slot offset field. A UE determine HARQ codebook size based on PDSCH transmission or counter DL assignment index (DAI) and total DAI included in DL DCI scheduling a PDSCH transmission. DAI value for a UE in each DL DCI format conveyed by PDCCH transmission to the UE in time-frequency resources], 
	wherein a first time domain resource set comprises at least one of an actual time domain resource on which the first downlink transmission [i.e. DCI] is located or a reference time domain resource corresponding to the first downlink transmission [Sections 0078, 0082, 0110, 0152: Transceiver-310 (i.e. UE) is capable of receiving first PDCCHs in first time instances with first DCI formats. UE-310 capable of receiving first PDCCHs in first time-frequency resources with first time instances, wherein a first time resource for PDSCH reception located next to time resources in a subset of first time-frequency resources. Typically, UE detect DCI formats from PDCCH transmission in a TTI (Transmission time interval). First time-frequency resources are associated with PDCCH transmissions respective of PDSCH transmissions and conveyed in the first set of time-frequency resources],
	receiving at least one second downlink transmission [i.e. second DCI] and indication information corresponding to the at least one second downlink transmission [Section 0078, 0152: UE-310 is capable of receiving second DCI formats conveyed in PDCCHs. A total DAI value is updated and conveyed in a second DL DCI format in second PDCCH transmission], 
      wherein a second time domain resource set comprises at least one of an actual time domain resource on which the second downlink transmission is located or a reference time domain resource corresponding to the second downlink transmission [Sections 0078, 0082, 0152: UE-310 is capable of receiving second PDCCHs in second time instances with value of offset field conveyed by second DCI formats second PDCCHs. UE-310 capable of receiving second PDCCHs in second time-frequency resources with second time instances, wherein a time resource for PDSCH reception located next to last time resource of the second time resources in a subset of the second time-frequency resources. Second time-frequency resources are associated with PDCCH transmissions respective of PDSCH transmissions and conveyed in the second set of time-frequency resources],
 	and generating a second codebook that comprises a first sub-codebook and a second sub-codebook [Figs. 13-14, Sections 0152, 0155, 0180: For first and second PDCCHs with respective PDSCH transmissions received by UE, there are HARQ-ACK information in different HARQ-ACK codebooks corresponding to first and second set of time-frequency resources. In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE detects first and second DCI formats in associated slot set and generates HARQ-ACK information including mapping field relating to HARQ-AK codebook],
	 wherein the first sub-codebook comprises at least one piece of first feedback information [i.e. HARQ-ACK information] corresponding to the at least one first downlink transmission, and the second sub-codebook comprises at least one piece of second feedback information corresponding to the at least one second downlink transmission [Figs. 13-14, Sections 0152, 0155, 0180: For first and second PDCCHs with respective PDSCH transmissions received by UE, there are HARQ-ACK information in different HARQ-ACK codebooks corresponding to first and second set of time-frequency resources. In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE detects first and second DCI formats in associated slot set and generates HARQ-ACK information including mapping field relating to HARQ-AK codebook],
	and wherein a location of the first feedback information corresponding to the first downlink transmission in the first sub-codebook corresponds to the indication information corresponding to the first downlink transmission [Sections 0155, 0177: In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE can determine a position (i.e.. location) for HARQ-ACK information bit in a HARQ-ACK codebook in associated with DL DCI format],
	 and wherein a location of the second feedback information corresponding to the second downlink transmission in the second sub-codebook corresponds to the indication information corresponding to the second downlink transmission [Sections 0155, 0183: In response to receptions by the UE of DL DCI Formats, the UE configured to transmit separate HARQ-ACK codebooks. The UE can determine location for HARQ-ACK information in a HARQ codebook for each slot and places values in the HARQ-ACK codebook in the locations corresponding to the first DL DCI format and location corresponding to the second DL DCI format].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, the prior art is Park et al. US 20180006790 in particular Fig. 6 (illustrate operations related to DAI), Section [0134] eNB includes a DAI in PDCCH; Section [0141] the eNB configures sets HARQ-ACK feedback codebook or payload size for PDSCHs; Section [0271] offset value can be applied for UL DAI value through higher layer signal. 
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 31, 2021